Being read. And Proclamation was made for any Person or persons, to come into Court and make answer to the aforesaid Libel and no person appearing, And the Court was adjourned untill further notice.
August the 7th 1750.
Court of Vice Admiralty The aforegoing Libel being read and Proclamation made for any person or persons to come into Court and make answer thereto; and no person appearing a default was thereupon Enter’d. It is therefore consider’d and Decreed that they the sa Baltazar Pincken, John Cognaud, and Henry Clavier Recover against the sa Sloop Mary Anne that is to say the sa Baltazar Pincken, the Sum of Sixty Pounds . . . the sa John Cognaud the Sum of Sixty Pounds ... in Bills of Credit of the Old Tenor being the Sums respectively due to them for their Service on board sa Sloop Mary Anne . . . and it is further order’d and Decreed, that in case the owners of sa Sloop or some person on their behalf do not satisfy and pay the afore sa sums to the sa [Baltazar Pincken], [John Cognaud], and [Henry Clavier] together with Cost of Court, within the Space of Ten days from the date hereof that then the sa Sloop Mary Anne or Such part of her Tackle and furniture as shall be Sufficient therefor be Sold by the Marshall of this Court Publickly after giving the usual notice of the time of Sale: and that he out of the money arising from the Sale, the sa Marshall pay and Satisfy the sa [Baltazar], John, and Henry the sums respective to them due as afores4 and also the Cost of this Court returning to the owner the overplus if any there be.
S: Wickham Dep